Citation Nr: 1543297	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-27 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An October 2004 rating decision denied entitlement to service connection for bilateral hearing loss and tinnitus, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the time of the final October 2004 rating decision raises the reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.





CONCLUSIONS OF LAW

1.  The October 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  Evidence submitted to reopen the claims of entitlement to service connection for tinnitus and bilateral hearing loss is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the claims to reopen the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (2015).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Here, the Veteran did not submit any new and material evidence within the year following the October 2004 rating decision, nor did he file a timely appeal to the October 2004 rating decision.  As such, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

In a July 2013 rating decision, the RO declined to reopen the Veteran's claims for entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.  Although the RO did not find that new and material evidence had been submitted to reopen the Veteran's claims, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claims.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, the basis for the October 2004 denial was the RO's finding that the evidence did not demonstrate that bilateral hearing loss and tinnitus occurred in or were caused by active duty service.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the October 2004 rating decision that addresses these bases or provides another theory of entitlement.

Evidence submitted and obtained since the October 2004 rating decision includes medical records addressing the current state of the Veteran's bilateral hearing loss and tinnitus, as well as a statement from a physician, Dr. J. Rice, indicating a possible relationship between the Veteran's tinnitus and his active duty service.  This evidence is both "new," as it had not been previously considered by VA, and is "material" as it addresses the bases on which the Veteran's claims were previously denied.  Namely, it addresses whether the Veteran has bilateral hearing loss and tinnitus related to active duty service.  Therefore, the Board finds the evidence raises a reasonable possibility of substantiating the Veteran's claims.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claims of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus are reopened.  Justus, 3 Vet. App. at 512-13.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened and, to that extent, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened and, to that extent, the appeal is granted.


REMAND

The Veteran asserts that his current bilateral hearing loss and tinnitus are due to acoustic trauma during active duty service.  Specifically, he reports that he was exposed to noise while serving as a gunner.

The Veteran underwent VA examination in connection with his original claims in October 2004.  The examiner opined that it was not as likely as not that the Veteran's hearing loss or tinnitus resulted from acoustic trauma during military service because the Veteran's auditory thresholds were normal at separation and there was no documentation of hearing loss or tinnitus during service.  Upon review, the Board finds this opinion inadequate for purposes of determining service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that the absence of evidence of a hearing loss disability in service is not fatal to a veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  While the Veteran did not complain of or demonstrate hearing loss or tinnitus at the time of separation, this alone is not a sufficient rationale for a negative nexus opinion.  As such, there is no medical opinion of record that adequately addresses whether there is any relationship between the Veteran's active military service and his current bilateral hearing loss and tinnitus.  Thus, remand is warranted in order to obtain an additional examination and opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."). 

Additionally, as the Veteran receives continuous treatment through VA, the Board finds the RO should obtain all VA treatment records dated from July 2014 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from July 2014 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Schedule the Veteran for another VA examination to determine the current nature and etiology of any bilateral hearing loss and tinnitus.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service medical records, VA treatment records, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should the examiner should provide opinions as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral hearing loss or tinnitus began in service, was caused by service, or is otherwise related to service.

The examiner must not rely solely on the absence of hearing loss in service or upon separation as the basis for a negative opinion.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide complete rationales for all conclusions reached. 

3.  After all development has been completed, re-adjudicate the claims of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


